    Case 6:20-cv-00065-RSB-BWC Document 18 Filed 02/05/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


    STANLEY MALONE,

                  Plaintiff,                                      CIVIL ACTION NO.: 6:20-cv-65

         v.

    VERONA BAILEY; and WARDEN
    TRAVONZA BOBBITT,

                  Defendants.

                                                ORDER

        On January 13, 2021, the Court conducted an independent and de novo review of the entire

record and concurred with the Magistrate Judge’s Report and Recommendation dismissing

Plaintiff’s Complaint in its entirety and closing the case. (Doc. 12.) At that time, the Court was

not aware of any objections by Plaintiff to the Report. However, after the Court entered its January

13 Order, it received Plaintiff’s Objections to the Magistrate Judge’s Report, dated January 10,

2021. (Doc. 14.) Nevertheless, for the reasons explained below, the Court OVERRULES

Plaintiff’s Objections, the January 13, 2021 Order remains the order of the Court, and the case

remains closed. 1

        The Magistrate Judge recommended the Court dismiss Plaintiff’s Complaint because

Plaintiff failed to state a claim. (Doc. 11, pp. 3–6.) The Magistrate Judge first recommended the

dismissal of Plaintiff’s claims against Defendants in their official capacities for monetary damages.



1
   Further, the Court DIRECTS the Clerk of Court to correct the docket in this case to reflect that Plaintiff’s
January 14, 2021 filing, (doc. 14), as “Objections to the Magistrate Judge’s Report and Recommendation.”
While Plaintiff uses the term “Notice of Appeal” within the caption of his filing, it is clear from the full
title he places on the document and the substance of the document that it is an Objection to the Report and
Recommendation.
  Case 6:20-cv-00065-RSB-BWC Document 18 Filed 02/05/21 Page 2 of 4




(Id., pp. 3–4.) Additionally, the Magistrate Judge recommended dismissal of Plaintiff’s remaining

claims in their entirety because Plaintiff failed to state a claim upon which relief may be granted.

(Id., pp. 4–6.) Specifically, the Magistrate Judge found Defendants’ alleged violations of his due

process rights based on the prison’s failure to follow their Standard Operating Procedures when

removing him from Phillips Transitional Center, and the removal itself, did not state a claim. (Id.).

       First, in his Objections, Plaintiff argues he should be able to pursue a claim against state

officials in their official capacities when he seeks injunctive relief. (Doc. 14, p. 2.) However, the

Magistrate Judge only recommended dismissal of Plaintiff’s official capacity claims by which he

sought monetary damages. (Doc. 11, pp. 3–4.) Thus, Plaintiff’s Objections to the Magistrate

Judge’s recommendation to dismiss all claims for monetary damages against Defendants in their

official capacities are without merit.

       Next in his Objections, Plaintiff contends the Magistrate Judge incorrectly recommended

dismissal of his due process claims. (Doc. 14, pp. 2–5.) Plaintiff argues the due process clause

requires that disciplinary notices contain information specifying certain critical information about

the alleged incident, relying on case law from the Eighth Circuit Court of Appeals. (Id., p. 3.)

However, Eighth Circuit precedent is not binding on this Court. Further, Plaintiff’s citations to

cases discussing the rights of the criminally accused are irrelevant. (See id.). Plaintiff has not

stated he was charged criminally but with violating prison policy while at the transitional center.

(See Doc. 1, p. 5; Doc. 1-1, pp. 2–3.)

       Plaintiff’s arguments that the lack of written disciplinary reports in violation of the prison’s

standard operating procedures and his Eighth Amendment rights are equally unpersuasive. As the

Magistrate Judge explained, a Georgia prisoner does “not have a liberty interest in parole,

transitional centers, or work incentive credits.” Biester v. Lanier, 249 F. App’x 782, 783 (11th Cir.




                                                  2
  Case 6:20-cv-00065-RSB-BWC Document 18 Filed 02/05/21 Page 3 of 4




2007); see Meachum v. Fano, 427 U.S. 215, 225 (1976) (“[T]he Due Process Clause [does not] in

and of itself protect a duly convicted prisoner against transfer from one institution to another within

the state prison system. Confinement in any of the State’s institutions is within the normal limits

or range of custody which the conviction has authorized the State to impose. That life in one

prison is much more disagreeable than in another does not in itself signify that a Fourteenth

Amendment liberty interest is implicated when a prisoner is transferred to the institution with the

more severe rules.”); Kramer v. Donald, 286 F. App’x 674, 676 (11th Cir. 2008) (citing Meachum

and Sultenfuss v. Snow, 35 F.3d 1494, 1499–1503 (11th Cir. 1994), for the proposition that

“Georgia inmate has no liberty interest in parole”)). Plaintiff’s lack of a constitutionally protected

interest in placement in a transitional center or parole is critically important, because to make out

a procedural due process claim under 42 U.S.C. § 1983, a plaintiff must establish three elements:

(1) a deprivation of a constitutionally protected liberty or property interest; (2) state action; and

(3) constitutionally inadequate process. Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003);

Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir. 1994). Here, Plaintiff fails to meet the first

element of a Section 1983 procedural due process claim; thus, his objections are unfounded.

       Third, Plaintiff objects to the denial of leave to appeal in forma pauperis, (doc. 14, p. 6),

but as the Magistrate Judge determined, Plaintiff does not have any non-frivolous claims or

argument to raise on appeal. Plaintiff has not shown any non-frivolous claims remain pending.

Therefore, the Magistrate Judge’s recommendation to deny leave to appeal in forma pauperis was

correct. Finally, Plaintiff argues he has overcome the imminent danger exception to the “three

strikes” rule. (Id., p. 7.) However, the Magistrate Judge did not recommend dismissal on these

grounds and Plaintiff’s objection is without merit.




                                                  3
  Case 6:20-cv-00065-RSB-BWC Document 18 Filed 02/05/21 Page 4 of 4




       Accordingly, the Court OVERRULES Plaintiff’s Objections, the January 13, 2021 Order

remains the order of the Court, and this case remains closed.

       SO ORDERED, this 5th day of February, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                4
